DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaoui et al. (US 2005/0205202 A1) in view of Finn (US 2021/0081748 A1).
Regarding claim 1, Chaoui teaches a carrier including a detachable wristband [0003] configured to receive a communication device [0010], the carrier comprising:
a first layer (18); a second layer (26);
a first die cut in the second layer defining a first wristband section [0045] and a second wristband section separated by a fold line (Fig. 5, [0083]);
a second die cut in the first layer defining an imaging area [0047]; and
a third die cut in the second layer defining an aperture in the second wristband section (14); wherein:
the aperture is surrounded by an adhesive and the aperture has an aperture dimension [0013],
the aperture dimension is greater than an inner dimension of the communication device (communication device fits in aperture – Fig. 5), and
the aperture dimension is less than an outer dimension of the communication device (aperture diameter less than communication device circumference).
Chaoui lacks the details of the overlaying.
Finn teaches wherein the second section (side panel SP) is folded over the fold line (FL) such that the second section overlays the first section (Fig. 7A, Fig. 7B), the aperture aligns with a placement area on the first section (Fig. 7B).
Therefore it would have been obvious to use the folding configuration taught by Finn because it allows for encapsulation and protection without requiring complicated manufacturing steps beyond merely folding a substrate.
Regarding claim 2, Chaoui teaches wherein, when the communication device is positioned on a placement area located on the first wristband section (Fig. 8) and the second wristband section is folded along the fold line [0083], an insertion portion of the communication device passes through the aperture (communication device placed into slot) and a securing portion of the communication device (portion touching adhesive) is secured between the first and second wristband sections (when wristbands are fan-folded, communication device is between first and second sections – [0083]).
Regarding claim 3, Chaoui teaches wherein, when the first wristband section is folded along the fold line and brought into contact with the first wristband section, the first and second wristband sections are adhered together (first and second wristband are connected when fan-folded – [0083]).
Regarding claim 4, Chaoui teaches wherein the first wristband section has a first attachment section and the second wristband section has a second attachment section (sections adjacent to the fold line), and when the wristband forms a closed loop when the first attachment section contacts the second attachment section (both ends of first section are connected to second sections – Fig. 5).
Regarding claim 5, Chaoui teaches wherein the wireless communication device is an active radio frequency identification tag [0035].
Regarding claim 7, Chaoui teaches wherein the insertion portion and the securing portion are integrally formed (Fig. 8).
Regarding claim 8, Chaoui teaches wherein the aperture is shaped correspondingly with the communication device (communication device fits into aperture, therefore it is correspondingly shaped).
Regarding claim 9, wherein the aperture, inner, and outer dimensions are diameters (circular shape – Fig. 5).
Regarding claim 10, Chaoui further lacks the relative dimensions of the aperture and communication device.
Finn teaches an aperture of an aperture dimension (half perimeter of the square, upper aperture shown in Fig. 8A), wherein the aperture dimension is greater than an inner dimension of the communication device (half perimeter is less than either the length or width dimension of the entire square communication device) and less than an outer dimension of the communication device (half perimeter is less than entire perimeter of the square).
Therefore it would have been obvious to use the folding configuration taught by Finn because it allows for encapsulation and protection without requiring complicated manufacturing steps beyond merely folding a substrate.
Regarding claims 11-13, these claims are analogous to the claims above, and are therefore also taught by Chaoui.
Regarding claim 14, Chaoui teaches wherein the imaging area is part of a first layer (Fig. 5, 16, 50) and the first and second wristbands sections are part of a second layer (18).
Regarding claim 15, Chaoui teaches wherein the first layer is a first layer and the second layer is a second layer (Fig. 8).
Regarding claims 16 and 18-20, these claims are analogous to the claims above and are therefore also taught by Chaoui.
Regarding claim 17, Chaoui in view of Finn teaches the analogous claims above. Chaoui further teaches a device comprising an antenna [0051] and an internal power source (active RFID – [0035]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaoui as modified by Finn in view of Inagaki et al. (US 2016/0282899 A1). The teachings of Chaoui as modified by Finn have been discussed above.
Regarding claim 6, Chaoui lacks the Bluetooth.
Inagaki teaches wherein the wireless communication device is a Bluetooth beacon (250, [0123]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the Bluetooth communication device as taught by Inagaki because it allows the device to be easily incorporated into existing communication infrastructure.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Finn and are required by the amendment regarding the overlaying sections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876